Citation Nr: 0842578	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-37 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to May 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Board notes that the veteran's application to reopen a 
claim for entitlement to service connection for PTSD was 
granted in an October 2006 Board decision.  However, the 
Board remanded the issue of entitlement to service connection 
for PTSD on the merits, for further development.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  There is no corroboration of the veteran's claimed in-
service stressors.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in July 2003, November 2006, and April 
2007 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

The veteran contends that he has PTSD due to his active 
service.  The veteran alleged combat stressors, specifically, 
that he was involved in an accident when a truck rolled over, 
that he came under sniper fire on occasions, and that he was 
exposed to gun fire and mortar attacks while in Vietnam.  

To establish entitlement to service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his exposure to a traumatic event that would 
not necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 
(2000).

If the veteran did not serve in combat, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The instant case turns on whether the veteran has PTSD which 
is related to a verified service stressor.  The Board has 
carefully reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of service 
connection for PTSD.  

Service medical records were silent as to any treatment for 
any nervous or psychiatric disorder.  A report of medical 
history dated September 1969 did not note any reports of 
nervous trouble, drug use, or excessive drinking.  
Examination upon enlistment of the same date noted a normal 
psychiatric state.  Examination upon separation from service, 
dated May 1973, similarly noted a normal psychiatric state.

The veteran submitted numerous post service medical records 
as well as was provided with various VA examinations 
regarding his PTSD.  An August 1977 medical certificate and 
history indicated that the veteran was treated for anxiety 
neurosis.  

An August 1981 VA psychiatric evaluation noted that review of 
the claims file revealed no clear psychiatric history.  The 
veteran reported enjoying his time in Vietnam but that others 
told him he had changed after service.  He reported not being 
able to deal with authority, and stated that his hands 
quivered.  The examiner noted that the veteran also reported 
seeking treatment in 1975, and that earlier in 1981, he was 
hospitalized to undergo a drug and alcohol problem.  Mental 
status examination revealed poor sleep, during which he woke 
frequently with dreams of people coming to kill him.  The 
examiner provided diagnoses of alcoholism based on history, 
in some form of remission, possible drug dependence, and 
chronic anxiety neurosis of moderate severity, manifested by 
feelings of anxiety.

VA outpatient treatment records dated August 1982 to August 
1984 indicated that the veteran was treated for diagnoses 
including PTSD, alcohol dependence, and antisocial 
personality disorder.  An August 1982 intake assessment 
indicated PTSD-type symptoms including nightmares of Vietnam, 
estrangement from others, exaggerated startle response, sleep 
disturbance, and intensification of symptoms by distressed 
veterans. The mental health worker noted that the veteran 
described some of the criteria consistent with PTSD, and 
additionally there appeared to be some elements of antisocial 
personality disorder.  The mental health worker noted that 
further exploration of Vietnam experiences, traumas, moral 
issues, or positive aspects were not addressed during the 
session.

A December 1985 VA treatment note indicated that the veteran 
reported using alcohol to calm himself down.  An impression 
of ineffective individual coping, alcohol was provided.  

A November 1988 VA discharge summary indicated a diagnosis of 
alcohol dependency.  The discharge summary also noted that 
the veteran provided a history of a diagnosis of PTSD.  

A July 1989 VA examination noted that the veteran reported 
driving a truck from De Nang to Phubai while stationed in 
Vietnam.  During that time he reported being very fearful of 
being killed when driving, and mentioned a number of 
incidents in which he was trapped by gunfire or stopped short 
of a vehicle that turned out to be a bomb.  After 
examination, the examiner provided an impression of severe 
personality disorder, with components being passive-
aggressive, avoidant, and sadistic.  The examiner also noted 
alcohol abuse which the veteran attributed to his attempts to 
cope with back pain, and PTSD elements including memories of 
terrible incidents, and oversensitivity to sounds.  

VA treatment records dated April to June 1990 noted treatment 
for alcohol use.  An April 1990 note indicated that the 
veteran got angry, destroyed the kitchen and hit one of his 
children.

An April 1990 private psychological disability evaluation by 
D.P., Ph.D, noted that the veteran reported numerous 
significant problems including a lengthy history of PTSD, 
allegedly related to his experiences in Vietnam.  
Symptomology included anxiety, hypervigilence, inability to 
tolerate loud noises, startle response, nightmares, 
flashbacks, paranoid ideation, withdrawal from society, 
insomnia, and familial problems.  After examination, the 
psychologist provided diagnoses of PTSD, episodic alcohol 
abuse, dependence on prescription medications, personality 
disorder not otherwise specified, and dementia. 

An August 1990 statement of patient's treatment indicated 
hospital stays for alcohol dependency in September 1988, 
November 1988, and June 1990.  A VA discharge summary dated 
March 1991 indicated diagnoses of organic personality 
syndrome, explosive type, and history of mixed substance 
abuse.  

A March 1991 letter from an Intensive Supervision Officer 
County of Blair Parole and Probation office indicated that 
the veteran had a volatile personality with a suspicious 
attitude towards almost everyone.  The officer reported that 
the veteran could become enraged about a person, situation, 
or condition simply by talking about it for a period of time.  
The veteran was not permitted to have firearms or weapons on 
his premises nor was he permitted to imbibe alcoholic 
beverages or use illicit drugs.  The officer stated that the 
veteran reported he suffered from PTSD.

An April 1991 VA mental health intake noted that psychiatric 
history was notable for substance abuse, and explosive and 
violent behavior.  There was no history of suicidal behavior 
but the veteran did complain of depression.  The veteran 
reported a history of a head injury when he was attacked 
during military service.  After an examination, a diagnosis 
of mixed substance dependence, rule out organic personality 
disorder, explosive type, was provided.  

A May 1991 decision from Social Security Administration (SSA) 
found that the medical evidence established a severe spinal 
condition, organic mental disorder, an anxiety related 
disorder, a personality disorder, and a substance abuse 
disorder.  The decision granted SSA benefits.    

The veteran was afforded another VA examination in March 
1994.  The veteran reported a history of PTSD and nightmares 
regarding his Vietnam experiences.  He reported stressors 
including being arrested at Fort Bragg for a DUI and being 
beat up MPS and again by Black Panthers in Germany.  The 
examiner noted that the veteran alleged that after being in 
Vietnam, he had a change in personality, including being 
violent towards his family, and inability to sleep.  The 
examiner stated that the primary psychological difficulties 
were his antisocial personality disorder, and alcohol 
dependence.  

A July 1996 VA examination noted that the veteran was 
insistent that his psychiatric problems were related to PTSD, 
stating that he was always angry, and gets into fights with 
his family and others.  The examiner noted his problems were 
rather longstanding; however after review of the file, the 
examiner noted that there were no grounds for a diagnosis of 
PTSD as the examiner was unable to find evidence of a 
traumatic stressor from either the veteran or review of the 
claims file.  The examiner provided diagnoses of personality 
disorder, mixed type with antisocial, avoidant, dependent, 
aggressive and impulsive behavior; and alcohol abuse. 

VA treatment records dated February 2002 to June 2003 noted 
follow-up treatment for anxiety disorder and alcohol 
dependence.

An August 2003 VA examination noted a long history of 
psychiatric inpatient treatment for substance abuse and other 
symptoms.  The veteran stated that his primary military 
experience was in Da Nang where he was stationed and that his 
job included driving a tractor-trailer and various other 
trucks between Da Nang and Fu Bai.  He reported being 
subjected to small arms fire as well as incoming rocket and 
mortar attacks but was able to avoid getting shot.  He also 
reported seeing a Vietnamese family "sacrifice" a child in 
front of a vehicle to get money from the government, as well 
as a gunship coming under heavy artillery fire, leaving only 
one man standing.  The examiner stated that based on the 
clinical interview as well as medical and psychiatric 
documentation dating back to 1982, that the veteran had a 
diagnosis of PTSD according to the diagnostic criteria 
outlined in the DSM-IV.  He was an individual exposed to 
traumatic events during his tour of duty in Vietnam, his 
response involved intense fear, helplessness and horror, and 
he re-experienced the events in several ways including 
recurrent and intrusive recollections and dreams.  The 
examiner provided a primary diagnosis of chronic PTSD, with 
alcohol abuse and dependence secondary to his PTSD symptoms.  
The examiner also provided diagnoses of cognitive disorder 
not otherwise specified and personality change, both 
secondary to closed head injury and alcohol abuse.  A Global 
Assessment of Functioning (GAF) score of 39 was provided.

The veteran was afforded a final VA psychiatric examination 
in June 2008.  The examiner noted a long history of both 
inpatient and outpatient psychiatric treatment for substance 
abuse and other symptoms.  The examiner indicated that the 
veteran was first provided with a diagnosis of chronic PTSD 
in 1982 during his participation on one of the VA's first 
Vietnam Veterans programs.  The veteran reported the same 
stressors as he had on previous examinations.  Additionally, 
he stated that in July 1971 when he was at China Beach, a 
Vietnamese woman blew up a truck fairly close to the veteran 
and immediately after, a heavy shower of rockets and mortars 
started coming in.  The veteran stated that he ran through a 
building, and then dug a hole outside in which he sheltered 
from the attacks.  He also reported an incident while 
stationed at Fort Bragg immediately after returning to 
Vietnam, he almost killed his wife in his sleep when he heard 
artillery and small arms fire that were part of maneuvers at 
the fort.  After examination and review of the file, the 
examiner provided diagnoses of chronic PTSD, alcohol 
dependence, cognitive disorder not otherwise specified 
secondary to closed head injury and alcohol abuse, and 
personality change due to closed head injury, combined type.  
A GAF of 41 was assigned.   The examiner opined that the 
veteran's stressors, if verified, met the DSM-IV criteria for 
a diagnosis of PTSD, as the veteran was exposed to traumatic 
events and was confronted with actual as well as threatened 
death and serious injury.  

The Board notes that the veteran also submitted numerous 
statements regarding his PTSD stressors.  The veteran 
indicated that he was a truck driver with the 101st Airborne 
division with a primary duty of hauling water, picking up 
rations, and transporting materials and troops from Da Nang 
to Hue.  He stated that there were many times he was attacked 
by small arms fire or pinned down under fire until helicopter 
or ground support came to help.  Additionally, the veteran 
reported being in a gun truck with was overturned sometime 
between January and February 1971, but the veteran stated 
that there was no report of this incident as there was no 
"cop" to take an accident report.  He also stated that he 
was stuck on the highway between Da Nang and Camp Eagle 
between September and October 1970.  Another stressor the 
veteran reported involved a small Vietnamese child that was 
hit by the truck driving in front of him and the veteran had 
to watch him die.    

Because the Board is not required to accept an appellant's 
uncorroborated account of his active service experiences, the 
veteran's claimed stressors must be verified.  See Swan v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  Unfortunately, while the veteran 
reported combat stressors in his above-mentioned VA 
psychiatric records, any symptoms attributed to possible PTSD 
were based on information which has not been corroborated.  
An October 2007 response from CURR indicated that all 
available documents pertaining to the veteran's assigned 
units (478th Aviation Company and 1st Aviation Brigade), as 
well as documents submitted by the 101st Airborne Division 
and units stationed at Camp Eagle were reviewed.  However, 
they were unable to document a sniper fire incident or the 
reported convoy incidents, nor were they able to document any 
injury to the veteran.  

Additionally, CURR stated that in order for a more meaningful 
search to be conducted, additional information was necessary, 
including the point of origin of the convoys to Camp Eagle, 
the names of any transportation or military police unit 
running the convoy.  Regarding the veteran's reported 
stressor involving sniper fire, CURR indicated they would 
need to know the exact location of the veteran when he was 
attacked by sniper fire, such as the name of the combat base 
or fire support base he was operating out of.  Unfortunately, 
prior to the request being sent to CURR, the Appeals 
Management Center (AMC) in an April 2007 letter, informed the 
veteran of the information necessary to verify his reported 
stressors.  The veteran responded in a May 2007 statement 
that he could not remember exact dates and locations 
regarding the reported stressful events.  

In light of the fact that the probative evidence of record 
does not include any evidence of a verified in-service 
stressor which is related to the diagnosis of PTSD, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  The 
Board notes that the June 2008 VA examiner specifically 
stated that the veteran's stressors, if verified, met the 
criteria for a diagnosis of PTSD.  However, as stated above, 
there is no evidence of a verified in-service stressor.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the claim must be denied.


ORDER

Service connection for PTSD is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


